DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 24, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “the cutout is configured for insertion of a head of a fastener” in claims 1 and 9.
Such claim limitation(s) is/are: “the grips are configured for enhancing a grasp of a hand of a user, in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Balaji et al. (WO02/07614) in view of Crider (5984272). 

In reference to claim 1, Balaji et al. disclose a ratcheting pliers device comprising: a first arm (14) and a second arm (16), the first arm and the second arm being pivotally engaged (at 18) defining a pair of jaws (24 and 26) and a pair of handles (20 and 22), a ratchet bar (30), pivotally engaged (at 34) to the first arm proximate to a first terminus thereof (see figure below), the ratchet bar having a plurality of first teeth (54, Figure 2) extending from an upper surface thereof (see figure below), a biaser (60) engaged to the first arm and the ratchet bar, such that the biaser is positioned for pivoting the ratchet bar into engagement with a lower limit (formed as pawl within opening 38, Figures 4 and 5) of the second arm (see Page 9, Lines 36-37); and a second tooth (58) coupled to and extending from the second arm (Figures 1 and 4-6), such that the second tooth is positioned for sequentially engaging the first teeth of the ratchet bar as the first arm and the second arm are motivated to a proximate orientation, concurrent with the jaws being motivated to the closed configuration, such that the jaws are prevented from opening, positioning the user for pulling on the handles, for extracting the fastener from a substrate (see Figures 1-6 and Page 8, Line 33-Page 10, Line 11), but lacks, each jaw having a cutout extending thereinto. However, Crider teaches that it is old and well known in the art at the time the invention was made to provide a hand tool (10) having first (21) and second (22) jaws, wherein each jaw includes a cutout (52 and 53, respectively) extending thereinto (Figures 3 and 4), each cutout is configured for insertion of a head (60) of a fastener (42) as the jaws are motivated to a closed configuration (Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the first and second jaws, of Balaji et al., with the known technique of providing first and second jaws each including a cutout extending thereinto for insertion of a head of a fastener, as taught by Crider, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more securely grasps and pulls a workpiece (fastener head) with minimal, potentially damaging contact with a surrounding structure. 

	
	

[AltContent: textbox (First terminus)][AltContent: arrow][AltContent: textbox (Upper surface)][AltContent: arrow]
    PNG
    media_image1.png
    496
    405
    media_image1.png
    Greyscale

In reference to claim 2, Balaji et al. disclose that the second arm has a bend positioned therein proximate to the lower limit, the bend being substantially C-shaped (see figure below), and since all of the structural limitations of the bend have been met, the bend is configured/capable of deterring slippage of a hand positioned upon the second arm.
[AltContent: textbox (C-shape bend)][AltContent: ]
    PNG
    media_image2.png
    272
    287
    media_image2.png
    Greyscale

In reference to claim 3, Crider disclose that each jaw (21 and 22) is substantially L-shaped such that each cutout (52 and 53, respectively) defines a pair of claws (see figures below). 
[AltContent: textbox (Substantially L-shaped jaw)][AltContent: textbox (Pair of Claws of jaw 21)][AltContent: ]
[AltContent: textbox (Substantially L-shaped jaw)][AltContent: arrow][AltContent: textbox (Pair of Claws of jaw 22)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: ]
    PNG
    media_image3.png
    246
    147
    media_image3.png
    Greyscale
                       
    PNG
    media_image4.png
    267
    298
    media_image4.png
    Greyscale


In reference to claim 7, Balaji et al. disclose that each handle has a grip (21) engaged thereto, wherein the grips are configured for enhancing a grasp of a hand of a user upon the pair of handles (Page 7, Lines 19-20).

In reference to claim 8, Qian et al. disclose further including a pair of brackets (25 and 27) coupled to the first arm (Figure 1), a rod (35) is coupled to and extending between the brackets (Page 8, Lines 7-9), the ratchet bar being pivotally engaged to the rod (Page 8, Lines 7-12) and the biaser comprising a plate spring (60), the plate spring having a first endpoint (see figure below) coupled to the first arm between the pair of brackets (25/27) and the pair of jaws (24/26, see figure below), the plate spring extending between the pair of brackets toward the first terminus of the first arm (Page 8, Lines 6-7), such that the plate spring is positioned for biasing the ratchet bar into engagement with the lower limit of the second arm (Page 9, Lines 36-37). 
[AltContent: textbox (First endpoint)][AltContent: arrow]
    PNG
    media_image5.png
    518
    711
    media_image5.png
    Greyscale

Claims 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Balaji et al. (WO02/07614) in view of Crider (5984272) and Qian et al. (CN 205600541, translation included herewith). 

In reference to claim 4, Balaji et al. disclose the claimed invention as previously mentioned above, and further disclose a pivot (18) engaged to and extending through the first arm and the second arm such that the first arm is pivotally engaged to the second arm (Page 7, Line 16), but lack, the pivot being tubular, a bulb engaged to the pivot proximate to one opposed end thereof, a battery positioned in the pivot, and a switch engaged to the other of the opposed ends of the pivot, the switch being operationally engaged to the bulb and the battery, such that the switch is positioned for selectively coupling the bulb to the battery for powering the bulb, wherein the bulb is configured for illuminating an area proximate to the jaws. However, Qian et al. teach that it is old and well known in the art at the time the invention was made to provide a hand tool (Figure 1) comprising a tubular pivot  (i.e. at 51 of the “rotary shaft set” in claim 1 and Figure 2), a bulb (7) engaged to the pivot proximate to one opposed end (lower end in Figure 1) thereof, a battery positioned in the pivot (see the following partial translation disclosing, “In one preferred embodiment of this utility model, described pliers also includes that lithium battery and power supply module change battery screw, described lithium battery is arranged on the inside of power supply module, and described power supply module is changed battery screw and is arranged on the lower surface of power supply module and is positioned at the outside of lithium battery.”) and a switch (6) engaged to the other of the opposed ends (upper end) of the pivot, the switch being operationally engaged to the bulb and the battery, such that the switch is positioned for selectively coupling the bulb to the battery for powering the bulb, wherein the bulb is configured for illuminating an area proximate to the jaws (see abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the pivot, of Balaji et al., with the known technique of providing a tubular pivot including a bulb engaged to the pivot proximate to one opposed end thereof, a battery positioned in the pivot, and a switch engaged to the other of the opposed ends of the pivot, the switch being operationally engaged to the bulb and the battery, as taught by Qian et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile tool having illumination functions thereby allowing a user more clearly see the object being worked on and/or the working surface during normal operation.  

In reference to claim 5, Qian et al. disclose that the bulb comprises a light emitting diode (see abstract).

In reference to claim 6, Qian et al. disclose that the switch comprises a button (outer surface of 6) the button being depressible (see abstract disclosing, “power button”). 

In reference to claim 9, Balaji et al. disclose a ratcheting pliers device comprising: a first arm (14) and a second arm (16), the first arm and the second arm being pivotally engaged (at 18) defining a pair of jaws (24 and 26) and a pair of handles (20 and 22), the second arm has a bend positioned therein proximate to the lower limit, the bend being substantially C-shaped (see figure below), and since all of the structural limitations of the bend have been met, the bend is configured/capable of deterring slippage of a hand positioned upon the second arm, a pivot (18) engaged to and extending through the first arm and the second arm such that the first arm is pivotally engaged to the second arm (Page 7, Line 16), each handle has a grip (21) engaged thereto, wherein the grips are configured for enhancing a grasp of a hand of a user upon the pair of handles (Page 7, Lines 19-20), a ratchet bar (30), pivotally engaged (at 34) to the first arm proximate to a first terminus thereof (see figure below), the ratchet bar having a plurality of first teeth (54, Figure 2) extending from an upper surface thereof (see figure below), a pair of brackets (25 and 27) coupled to the first arm (Figure 1), a rod (35) is coupled to and extending between the brackets (Page 8, Lines 7-9), the ratchet bar being pivotally engaged to the rod (Page 8, Lines 7-12), a biaser (60) engaged to the first arm and the ratchet bar, such that the biaser is positioned for pivoting the ratchet bar into engagement with a lower limit (formed as pawl within opening 38, Figures 4 and 5) of the second arm (see Page 9, Lines 36-37), the biaser comprising a plate spring (60), the plate spring having a first endpoint (see figure below) coupled to the first arm between the pair of brackets (25/27) and the pair of jaws (24/26, see figure below), the plate spring extending between the pair of brackets toward the first terminus of the first arm (Page 8, Lines 6-7), such that the plate spring is positioned for biasing the ratchet bar into engagement with the lower limit of the second arm (Page 9, Lines 36-37) and a second tooth (58) coupled to and extending from the second arm (Figures 1 and 4-6), such that the second tooth is positioned for sequentially engaging the first teeth of the ratchet bar as the first arm and the second arm are motivated to a proximate orientation, concurrent with the jaws being motivated to the closed configuration, such that the jaws are prevented from opening, positioning the user for pulling on the handles, for extracting the fastener from a substrate (see Figures 1-6 and Page 8, Line 33-Page 10, Line 11), but lacks, each jaw having a cutout extending thereinto, each jaw being substantially L-shaped such that each cutout defines a pair of claws and the pivot being tubular, a bulb engaged to the pivot proximate to one opposed end thereof, the bulb comprises a light emitting diode, a battery positioned in the pivot, and a switch engaged to the other of the opposed ends of the pivot, the switch being operationally engaged to the bulb and the battery, such that the switch is positioned for selectively coupling the bulb to the battery for powering the bulb, the switch comprising a button the button being depressible, wherein the bulb is configured for illuminating an area proximate to the jaws. However, Crider teaches that it is old and well known in the art at the time the invention was made to provide a hand tool (10) having first (21) and second (22) jaws, wherein each jaw includes a cutout (52 and 53, respectively) extending thereinto (Figures 3 and 4), each cutout is configured for insertion of a head (60) of a fastener (42) as the jaws are motivated to a closed configuration (Figure 3 and shows that each jaw (21 and 22) is substantially L-shaped (see figure below) such that each cutout (52 and 53, respectively) defines a pair of claws (see figure below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the first and second jaws, of Balaji et al., with the known technique of providing first and second jaws each including a cutout extending thereinto for insertion of a head of a fastener, as taught by Crider, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more securely grasps and pulls a workpiece (fastener head) with minimal, potentially damaging contact with a surrounding structure. In addition, Qian et al. teach that it is old and well known in the art at the time the invention was made to provide a hand tool (Figure 1) comprising a tubular pivot (i.e. at 51 of the “rotary shaft set” in claim 1 and Figure 2), a bulb (7) engaged to the pivot proximate to one opposed end (lower end in Figure 1) thereof, the bulb comprising a light emitting diode (see abstract), a battery positioned in the pivot (see the following partial translation disclosing, “In one preferred embodiment of this utility model, described pliers also includes that lithium battery and power supply module change battery screw, described lithium battery is arranged on the inside of power supply module, and described power supply module is changed battery screw and is arranged on the lower surface of power supply module and is positioned at the outside of lithium battery.”) and a switch (6) engaged to the other of the opposed ends (upper end) of the pivot, the switch being operationally engaged to the bulb and the battery, such that the switch is positioned for selectively coupling the bulb to the battery for powering the bulb, the switch comprising a button (outer surface of 6) the button being depressible (see abstract disclosing, “power button”), wherein the bulb is configured for illuminating an area proximate to the jaws (see abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the pivot, of Balaji et al., with the known technique of providing a tubular pivot including a bulb engaged to the pivot proximate to one opposed end thereof, a battery positioned in the pivot, and a switch engaged to the other of the opposed ends of the pivot, the switch being operationally engaged to the bulb and the battery, as taught by Qian et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile tool having illumination functions thereby allowing a user more clearly see the object being worked on and/or the working surface during normal operation.  

    PNG
    media_image6.png
    379
    590
    media_image6.png
    Greyscale


[AltContent: textbox (C-shape bend)][AltContent: ]
    PNG
    media_image2.png
    272
    287
    media_image2.png
    Greyscale

[AltContent: textbox (First endpoint)][AltContent: arrow]
    PNG
    media_image5.png
    518
    711
    media_image5.png
    Greyscale

[AltContent: textbox (Substantially L-shaped jaw)][AltContent: textbox (Pair of Claws of jaw 21)][AltContent: ]
[AltContent: textbox (Substantially L-shaped jaw)][AltContent: arrow][AltContent: textbox (Pair of Claws of jaw 22)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: ]
    PNG
    media_image3.png
    246
    147
    media_image3.png
    Greyscale
                       
    PNG
    media_image4.png
    267
    298
    media_image4.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sovatkin (3038467) teaches that it is old and well known in the art at the time the invention was made to provide a surgical (see Title and Figure 1) tool comprising a first jaw (see figure below) and a second jaw (see figure below), wherein each jaw has a cutout (formed as the space between adjacent fingers 30 and adjacent fingers 32, respectively) extending thereinto (Figures 1 and 2), and since all of the structural limitations of the jaw and the cutouts have been met (as previously discussed above), each cutout is configured/capable for insertion of a head of a fastener as the jaws are motivated to a closed configuration. Grieshaber (3470872) also discloses similarly shaped pliers having cutouts between fingers (18, Figure 1 and 4). And, Huang (5678919) teaches of providing a hand tool with an illumination mechanism (Figure 2) located radially within opposing ends of a pivot (14, Figures 1-5).

[AltContent: connector][AltContent: textbox (Second jaw)][AltContent: ][AltContent: textbox (First jaw)][AltContent: ]
    PNG
    media_image7.png
    259
    510
    media_image7.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723